DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sawa et al. (11,161,226).
Sawa et al. (‘226) discloses an offset nut driver (fastener driving tool 10), comprising: an input drive (although not explicitly disclosed in Sawa et al. (‘226), it is known that electric motors typically have an axle, spindle, or shaft that projects out of the motor housing in order to be coupled to an output member, as in the case of Sawa et al. (‘226) “a pinion 40 is driven by an output of the electric drive input 20” – see Fig. 1 and Col. 4, lines 59-61) to receive external force (electric drive input 20); an input gear (40) which is connected to the input drive (20) and which rotates upon receipt of the external force at the input drive; an output gear (50) to which the input gear is directly or indirectly connected and which correspondingly rotates based on the input gear's rotational movement; and an output spline (drive member 16 has a fastener-engaging end 28 having a splined socket – see abstract) to which the output gear's rotational movement translates; wherein the input drive is an input rod; further comprising an idle gear (42, 44) which is positioned between and simultaneously engages the input (40) and output gears (spur gears 48 and driven gear 50), and which passes the translational movement from the input gear to the output gear; wherein the input gear and the output gear are positioned on opposing sides of the idle gear (see the embodiment as illustrated in Figs. 1 and 2); wherein the input, output, and idle gears are arranged linearly (see the embodiment illustrated in Figs. 5-8).
Allowable Subject Matter
Claims 3-5, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if claims 3, 4, and 9 are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the additional features introduced by claims 3, 4 and 9, together in combination with the rest of the limitations in the independent claim, distinguish the claimed invention over that of the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as further examples of offset nut drivers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/